980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leighton FAY, Appellant,v.Richard THORNBURGH, Appellee.
No. 92-1764SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 25, 1992.Filed:  December 3, 1992.

Before RICHARD S. ARNOLD, Chief Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Leighton Fay appeals the District Court's1 dismissal of his successive Section 2255 motion for post-conviction relief.  We affirm.  For the reasons given in the well-reasoned opinion of the District Court, Fay's arguments have either been previously decided against him on the merits, or are moot.  See Rule 47B.



1
 The Hon.  Donald J. Porter, Senior United States District Judge for the District of South Dakota